EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-56204 and No. 333-87915) of our report on the financial statements and supplemental schedules of the Frozen Food Express Industries, Inc. 401(k) Savings Plan dated June 21, 2011, included in this Annual Report on Form 11-K for the year ended December 31, 2010. /s/ Waters, Vollmering & Associates, LLP Waters, Vollmering & Associates, LLP Mansfield, Texas June 21, 2011
